


110 HR 2810 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2810
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Jefferson (for
			 himself, Ms. Norton,
			 Mr. Butterfield, and
			 Mr. Melancon) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against income tax for biomethane produced from biomass which is
		  equivalent to the credit allowed for electricity produced from
		  biomass.
	
	
		1.Credit for biomethane
			 produced from biomass which is equivalent to credit for electricity produced
			 from biomass
			(a)In
			 generalSubsection (e) of section 45 of the Internal Revenue Code
			 of 1986 (relating to electricity produced from certain renewable resources,
			 etc.) is amended by redesignating paragraphs (9), (10), and (11) as paragraphs
			 (10), (11), and (12), respectively, and by inserting after paragraph (8) the
			 following new paragraph:
				
					(9)Credit for
				biomethane produced from biomass which is equivalent to credit for electricity
				produced from biomass
						(A)Determination of
				credit amountIn the case of
				a producer of biomethane, the credit determined under this section (without
				regard to this paragraph) for any taxable year shall be increased by 1.5 cents
				for each 3412 Btus of biomethane—
							(i)produced by the
				taxpayer—
								(I)from biomass,
				and
								(II)at a biomethane
				facility during the 10-year period beginning on the date the facility was
				originally placed in service, and
								(ii)sold by the
				taxpayer to an unrelated person during the taxable year.
							(B)BiomassFor
				purposes of this paragraph, the term biomass has the meaning given
				to such term by section 45K(c)(3).
						(C)BiomethaneFor purposes of this paragraph, the term
				biomethane means gas produced from biomass if the properties of
				such gas meet the requirements to be transported in an interstate natural gas
				pipeline as a natural gas substitute. Such term includes liquefied gas which
				would be described in the preceding sentence but for being in liquid
				form.
						(D)Application of
				rulesRules similar to the
				rules of the subsection (b)(3) and paragraphs (1) through (5) of this
				subsection shall apply for purposes of determining the amount of any increase
				under this paragraph.
						(E)Facilities
				producing electricity before January 1, 2008For purposes of subparagraph (A)(i)(II) and
				subsection (d)(11), in the case of a facility which was originally placed in
				service before January 1, 2008 (determined without regard to this
				subparagraph), and which produced electricity from methane—
							(i)such
				facility shall be treated as originally placed in service on the first day on
				which such facility first produced biomethane if no credit was allowed under
				this section for electricity so produced and sold before such day, or
							(ii)if credit was
				allowed under this section for such electricity, only the portion of the
				10-year period referred to in subsection (a)(2)(A)(ii) which is after December
				31, 2007, may be taken into account under this
				paragraph.
							.
			(b)Biomethane
			 facilitySubsection (d) of section 45 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(11)Biomethane
				facilityIn the case of a
				facility producing biomethane, the term biomethane facility means
				any facility placed in service after December 31, 2007, and before January 1,
				2017.
					.
			(c)Coordination
			 with credit for producing fuel from a nonconventional
			 sourceParagraph (10) of section 45(e) of such Code, as
			 redesignated by subsection (a), is amended by adding at the end the following
			 new subparagraph:
				
					(C)Biomethane
				facilitiesThe term
				biomethane facility shall not include any facility the production
				from which is allowed as a credit under section 45K for the taxable year or any
				prior taxable year (or under section 29, as in effect on the day before the
				date of enactment of the Energy Tax Incentives Act of 2005, for any prior
				taxable year).
					.
			(d)Conforming
			 amendmentParagraph (2) of section 45(b) of such Code is amended
			 by striking subsection (a) and inserting subsections (a)
			 and (e)(9)(A).
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 biomethane produced and sold after December 31, 2007.
			
